United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 98-3485
                                 ___________

General Security Services Corporation, *
                                       *
            Petitioner,                *
                                       *   On Appeal From the
      v.                               *   National Labor Relations Board.
                                       *
National Labor Relations Board,        *        [UNPUBLISHED]
                                       *
            Respondent.                *

                                 ___________

                                 No. 98-3924
                                 ___________

General Security Services Corporation, *
                                       *
            Respondent,                *
                                       *
      v.                               *
                                       *
National Labor Relations Board,        *
                                       *
            Petitioner.                *
                                  ___________

                           Submitted: June 17, 1999
                               Filed: July 28, 1999
                                ___________
Before BOWMAN and HEANEY, Circuit Judges, and LONGSTAFF,1 District Judge.
                          ___________

PER CURIAM.

       General Security Services Corporation (GSSC) petitions for review of an order
of the National Labor Relations Board finding that GSSC violated Section 8(a)(3) and
(1) of the National Labor Relations Act by demoting, transferring, suspending, and
terminating employee Alfred Cracolici on account of his union activity. The Board
cross-applies for enforcement of its order, which, among other things, requires GSSC
to cease and desist from engaging in the unfair labor practices found, directs GSSC to
offer reinstatement to Cracolici, and orders the posting of a remedial notice.

       Having reviewed the record and having considered the arguments of the parties,
we conclude that substantial evidence in the record as a whole supports the Board's
findings. No error of law appears, and there is nothing to be gained by rehashing the
facts of this fact-intensive case. Accordingly, without further discussion, the petition
for review is denied and the Board's cross-application for enforcement of its order is
granted. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable R. E. Longstaff, United States District Judge for the Southern
District of Iowa, sitting by designation.
                                          -2-